Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2020 has been entered.
Status of the Claims
	Claims 1-8 and 10-20 are currently pending. 
Response to Arguments
	 Applicant argument with respect to rejections made under § 103 have been fully considered, but are moot in view of new grounds of rejections. The added new limitation is found in Chen as cited below.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 6-8,10-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadfield et al. (US 7,455,225 B1) in view of Gregory et al.( US 2011/0077909), in view of Schullian et al. ( US 2006/0047379 A1) in further view of Chen et al ( 2014/0327521). 

As per claim 1, Hadfield teaches:
A method comprising: collecting, using an environment sensor of a portable monitoring device, data associated with cargo during transportation of the cargo; (Hadfield: Col.5-6, lines 65-3, the monitoring and control device 10 may also contain a variety of onboard sensors 36. The sensors are typically chosen for each specific application, but may include temperature sensors, movement or acceleration sensors, light sensors, etc. Any type of sensor which is necessary for a specific application may be utilized in combination with the device 10. Col.14, lines 11-16, the monitoring and control device also allows the control center to monitor a large number of vehicle and environmental conditions to track the progress of the vehicle as well as monitor for problems, allowing the control center to customize the assignment which the vehicle is to fulfill.)
determining a location of the portable monitoring device; (Hadfield: Col. 5 Lines 52-64, The monitoring and control device also contains either a transmitter and receiver, or a transceiver 26. The transceiver is capable of sending out various types of signals, both to send and receive information from a separate control facility, and to send and receive information from identification tags, wireless sensors, or the like. The device 10 may also contain a GPS unit 32. GPS devices 32 communicate with satellites to determine the location of the GPS device on the earth. The GPS32 can provide this information to the processor 14, so that it can be sent to a separate control facility via the transceiver 26. Col.8 Lines , 19-22, Col.9 lines 25-27) 
determining one or more characteristics relating to the cargo using the data collected by the environment sensor of the portable monitoring device; (Col.12-13, lines 64-8, Similarly, sensors could be used to detect dangerous conditions by the emissions which would be present should a problem arise. Some products, give off heat if the products degrades or undergoes a chemical reaction. A temperature sensor could be installed near such a product to detect a sudden or unexpected rise in temperature. Similarly, certain goods may emit a certain chemical if the product decomposes. Accordingly, a sensor which detects that chemical maybe used to detect and report the production of the chemical. A sensor which detects the presence of the chemical being shipped might be utilized near the shipping container to detect and report any leaks.)
identifying a type of the cargo, wherein the type of the cargo indicates at least one environment condition threshold of the type of the cargo; (Col.22, lines, The sensor is able to sense the presence of the tags and determine which goods are on the trailer. The RFID tags can be encoded such that the sensor recognizes different types of tags, corresponding to different types of goods. Thus, the sensor can accurately determine what goods are on the trailer and communicate this information to the control facility. Col.7 Lines 17-32, the communications device is capable of communicating with computers or other wireless devices located anywhere, but often located at a centralized control facility. Accordingly, the communications device is capable of sending information to and receiving commands from the control facility. This allows a person at the control facility to control the temperature set point of the refrigeration unit, for example. It is also possible to program a computer to send a signal. Such as the temperature set point if necessary, without the intervention of an individual. The output control devices are optimally connected electronically with the refrigeration control unit, and provide a channel of communication whereby the processing unit of the remote monitoring and control device can determine if the refrigeration unit is on or off, what temperature the unit is set at, or even whether the refrigeration unit is functioning properly.)
 generating, using the portable monitoring device, a signal using the data; (Col.14, lines 11-16, the monitoring and control device also allows the control center to monitor a large number of vehicle and environmental conditions to track the progress of the vehicle as well as monitor for problems, allowing the control center to customize the assignment which the vehicle is to fulfill. Col.22, lines 61-66, The monitoring device will also typically contain a processing unit. The processing unit is responsible for accepting the signals from the sensors, processing the signals, and sending the information to the control facility via the communications device.)
 transmitting, using the portable monitoring device, the signal to a remote computing device via a network; Wherein the portable monitoring device transmit the signal at a first power level ( Col.22, lines 61-66, The monitoring device will also typically contain a processing unit. The processing unit is responsible for accepting the signals from the sensors, processing the signals, and sending the information to the control facility via the communications device.Col.19, lines 2-6, the communication between the control facility 170 and the individual monitoring and control devices may be through satellites, the cellular network, local and wide area networks, etc. as is best Suited to each individual application.Col.20, lines, 55-60, The monitoring device may also be configured with a processing unit responsible for processing and transmitting signals from various parts of the device. Typically, the monitoring device may also be configured with a communications unit capable of transmitting and receiving information from a control facility.)
 While Hadfield teaches on the one or more characteristics relating to the cargo and the at least one environment condition threshold: (Col.7 Lines 17-32, the communications device is capable of communicating with computers or other wireless devices located anywhere, but often located at a centralized control facility. Accordingly, the communications device is capable of sending information to and receiving commands from the control facility. This allows a person at the control facility to control the temperature set point of the refrigeration unit, for example. It is also possible to program a computer to send a signal. Such as the temperature set point if necessary, without the intervention of an individual. The output control devices are optimally connected electronically with the refrigeration control unit, and provide a channel of communication whereby the processing unit of the remote monitoring and control device can determine if the refrigeration unit is on or off, what temperature the unit is set at, or even whether the refrigeration unit is functioning properly.)  Hadfield does not teach changing at least one of the following a first period at which the signal is transmitted by the portable monitoring device; or a second period at which the environment sensor of the portable monitoring device collects the data used to determine the one or more characteristics, however, this is taught by Gregory (Gregory: Pa.57, Tracking center 406 may also provide updated and/or new programming to provide configuration of sensor device 402. For example, programming may specify the manner in which a device senses environmental conditions. Programming of sensor device 402 may be altered, for example, by storing new or modified instructions in a memory (not shown) located in sensor device 402. Programming changes may be made arbitrarily (e.g., at the discretion of a programmer) or in response to a detected condition. For example, suppose sensor device 402 detects a temperature above a predetermined level. When sensor device 402 reports the temperature to tracking center 406, an alarm or alert may be triggered to bring this information to the attention of personnel associated with tracking center 406. Tracking center 406, in turn, may alter the programming of sensor device 402 to check the temperature more frequently. One of ordinary skill in the art will appreciate that other parameters can be used as the basis for altering programming, Par.66-67). It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the change of the first period or the second period features for the same reasons it is useful in Gregory-namely, to alter programing of sensor device if necessary or desired (Gregory; Par.66-67) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Hadfield does not teach wherein one of the first period or the second period is decreased in response to the one or more characteristics relating to the cargo reaching the at least one environment condition threshold, however, this is taught by Gregory (Gregory: Pa.57, Tracking center 406 may also provide updated and/or new programming to provide configuration of sensor device 402. For example, programming may specify the manner in which a device senses environmental conditions. Programming of sensor device 402 may be altered, for example, by storing new or modified instructions in a memory (not shown) located in sensor device 402. Programming changes may be made arbitrarily (e.g., at the discretion of a programmer) or in response to a detected condition. For example, suppose sensor device 402 detects a temperature above a predetermined level. When sensor device 402 reports the temperature to tracking center 406, an alarm or alert may be triggered to bring this information to the attention of personnel associated with tracking center 406. Tracking center 406, in turn, may alter the programming of sensor device 402 to check the temperature more frequently. One of ordinary skill in the art will appreciate that other parameters can be used as the basis for altering programming, Par.66-67) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the change of the first period or the second period features for the same reasons it is useful in Gregory-namely, to alter programing of sensor device if necessary or desired (Gregory; Par.66-67) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 Hadfield does not teach the location of the portable monitoring device being greater than a first predetermined distance from a destination, however, this is taught by Gregory (par.55, tracking center 406 is also operable to respond to requests for sensor data. For example, a customer may use client 404 to enter a request for sensor data stored at tracking center 406. The request may include one or more triggering parameters, which can be used to find the requested sensor data. Exemplary triggering parameters may include a sensor identification number, item tracking number, location, temperature, acceleration, light level, humidity, pressure, gas level, airflow, vibrations, etc. Accordingly, by way of example, a customer may request temperature measurements within a certain range of a specific location. The distance from the specific location is the triggering parameter in that case. ) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the predetermined distance features for the same 

 Hadfield  further teaches in response to the one or more characteristics relating to the cargo reaching the at least one environment condition threshold;  App. No. 15/057899Page 2 of 12tracking a first time duration that the one or more characteristics relating to the cargo exceeds the at least one environment condition threshold; generating and transmitting a first alert to a first recipient in response to the first time duration exceeding a first threshold time duration ( Col.3, lines 5-13, It is thus desirable to maintain accurate information about the goods in transit. It is desirable to accurately monitor the quantity, location, and physical attributes of the goods such as temperature, chemical state, consistency, quality, operational status, amount, security, etc. It is equally advantageous to then be able to adjust the physical conditions of the goods in transit. Such as adjusting the temperature, chemical state, consistency, quality, operational status, etc. of the goods, and to ensure the quantity and security of the shipment, Col.4, lines23-25, Additionally, an aspect of the present invention is providing a method of shipping and monitoring goods where a person may remotely alter the conditions of goods which are in transit. Col.6, lines 45-48, more specifically, the fruit, or chemicals must often be maintained below, or above a target temperature, with only a small period of time being acceptable during which the fruit or chemicals are above the target temperature, such as an hour. Col.16 Lines 27-33, many products must be maintained within certain conditions for a period of time after manufacture so that the product may cure properly. The ability to precisely control the conditions in a shipping truck or container with a monitoring and control device allow a manufacture to complete a cure period while the item is in transit instead of maintaining a separate warehouse for storing the items while curing. Col.8 lines 10-13, In addition to providing a record of the desired shipping conditions, the company may be immediately notified if a problematic situation has arisen, allowing the company to take immediate action.) 
While Hadfield teaches generating and transmitting alert to a second recipient, (Col.8 lines 10-13, In addition to providing a record of the desired shipping conditions, the company may be immediately notified if a problematic situation has arisen, allowing the company to take immediate action, Col.125, lines 2-7, Col.13 lines 30-34, the information could be used to more quickly notify authorities of safety threats, i.e. a stolen truck of potentially explosive materials, and to track location of the goods. Col.17 Lines 33-39), Hadfield does not teach in response to an acknowledgment time duration elapsing, generating and transmitting a second alert, wherein the content of the first alert is different from content of the second alert. However, this is taught by Schullian (par.48, For instance, in the preceding temperature example, the alert in a parent alert table and a child alert table, both to be discussed later, may be checked at a pre-configured time to determine if the alert has been acknowledged or resolved. If not, the alert engine will update the proactive alert. If no one has acknowledged or resolved the alert after Several or Some pre-determined number of batch cycles, the business alert engine 120 may continue to escalate the proactive alert to other business users until all responsible users have been notified.,Par.52, severity of the alert par.55-56, par.57, The responsible party contacted will escalate as well as the severity of the alert.,par.60, Again, the Subsequent alert levels may be escalated both in severity and in the level of responsible party notified until all the users have been notified or until the alert has been resolved. [The alert levels corresponds to the different content] Fig.3, modify alert) It would have been obvious to one of the ordinary skill in the art before the filing date to different alert content features for the same reasons it is useful in Schullian-namely, to escalate alert levels both in severity and in the level of responsible party notified until all the users have been notified or until the alert has been resolved (par.60). Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.
Hadfield teaches the first power level of the portable monitoring device, (Col.22, lines 61-66, The monitoring device will also typically contain a processing unit. The processing unit is responsible for accepting the signals from the sensors, processing the signals, and sending the information to the control facility via the communications device.Col.19, lines 2-6, the communication between the control facility 170 and the individual monitoring and control devices may be through satellites, the cellular network, local and wide area networks, etc. as is best Suited to each individual application.Col.20, lines, 55-60, The monitoring device may also be configured with a processing unit responsible for processing and transmitting signals from various parts of the device.)  Hadfield does not teach reducing the first power level of the device by a predetermined interval in response to a received signal strength of the signal transmitted at the first power level exceeding a threshold value. However, this is taught by Chen ( par. 89, As an example, the SM module 272 may instruct transmission of an LM to reduce transmission power for a region adjacent to a region where a desired AM is not being received well (at a poor signal-to-noise ratio (SNR). etc.). This may help reduce noise in the desired AM and thus help enable use of the desired AM. Par.80, the LM module 250 may include in a broadcast LM an indication for any asset tag 14 receiving the LM to increase (or decrease) the transmission power used by the asset tag 14 to send its asset message (AM). Thus, the LM module 250 may implement regional power control by using a broadcast message to cause receiving asset tags 14 in a region proximate to the relay tag 212 in a radio transmission sense, i.e., within communication range of the relay tag 212 using short-range, low-power wireless communication, to increase or decrease AM transmission power. Simple indications to decrease transmission power may be indications to decrease the transmission power by one incremental amount down to a low-threshold (or minimum) transmission power.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the reducing of transmission power  features for the same reasons it is useful in Chen-namely, to help reduce noise in the desired AM and thus help enable use of the desired AM ( Chen: par.89). Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 2, Hadfield in view of Gregory and Schullian teaches claim 1. Hadfield teaches:
wherein the portable monitoring device comprises a battery (Hadfield: Col. 5, Lines 39, the device 10 will also typically contain a battery 22, and when required, Solar panels or other energy sources in Support of continual battery power. The battery 22 may also provide backup power in the event that the power from the electrical input 18 is interrupted. With the low power consumption of modern electronics and the high power storage of modern batteries, it is possible to configure the battery 22 such that it may provide power to the monitoring and control device 10 for an extended period of time.)
 Hadfield does not teach wherein changing at least one of the first period or the second period based on the one or more characteristics comprises changing at least one of the first period or the second period based at least in part on a charge condition of the battery, however, this is taught by Gregory (Par.48, Sensor device 100 may also be configured to minimize the overall power usage to extend the battery life of the device. For example, if sensor device 100 is placed in a package that will be stored in a warehouse for several weeks before shipment, it is important that sensor device 100 has the ability to provide data to tracking center 406 for an extended period of time. Therefore, sensor device 100 may be configured to turn off any combination of the GPS antenna 340, SIM card 350, low-power microprocessor 360, GSM antenna 370, and high-power microprocessor 395 to extend the battery life. Par.66-67). It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the change of the first period or the second period features for the same reasons it is useful in Gregory-namely, to alter programing of sensor device if necessary or desired (Gregory; Par.66-67). Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 3, Hadfield in view of Gregory, Schullian, and Chen teaches claim 1. Hadfield teaches:
wherein the portable monitoring device comprises circuitry configured to determine a location of the portable monitoring device, Hadfield (Col.8 lines 19-25, Additionally, a GPS unit may be integrated, if desired, into the remote monitoring and control device which can provide the location of the fruit during shipment, thus providing information regarding where incidents occurred during shipping. The monitoring device can then provide information Such as the timeliness of the shipping, including whether the driver took any unauthorized detours or unnecessary delays in making the shipment.)
Hadfield does not teach wherein changing at least one of the first period or the second period based on the one or more characteristics comprises changing at least one of the first period or the second period based at least in part on the location of the portable monitoring device, however, this is taught by Gregory (Par.47-49, Par.55, by way of example, a customer may request temperature measurements within a certain range of a specific location. The distance from the specific location is the triggering parameter in that case, Par.67). It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the change of the first period or the second period features for the same reasons it is useful in Gregory-namely, to alter programing of sensor device if necessary or desired (Gregory; Par.66-67) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 6, Hadfield in view of Gregory, Schullian, and Chen teaches claim 3. Hadfield teaches:
wherein the portable monitoring device comprises a light sensor configured to measure an intensity of light, (Col.12 Lines 47-53, The sensors used may be selected according to the specific goods being shipped. For example, if a chemical is shipped which is sensitive to light exposure, a light sensor may be used to monitor for light being allowed into the shipment container. The presence of light would be detected by the sensor and the information sent to a control facility by the monitoring and control device.)
Hadfield does not teach wherein changing at least one of the first period or the second period based on the one or more characteristics comprises changing at least one of the first period or the second period based at least in part on a change in a lighting condition. However, this is taught by Gregory (Par.35, Light sensors 320 and 330 may detect the amount of light within a package that contains sensor device 100 and changes in the amount of light. For example, if the package that contains sensor device 100 is opened, light sensors 320 and 330 may detect a change in the amount of light that indicates that the packages has been opened.Par.42, In operation, when sensor device 100 is turned on by pressing power switch 210, light sensors 320, 330, 380, and 385 may begin to sense a changes in light based, in accordance with a user configuration. A user of sensor device 100 may program sensor device 100 to detect data hourly, daily, or at any other interval. For example, a user may configure sensor device 100 to detect data at any set interval. Par.67, one of ordinary skill in the art will appreciate that other parameters can be used as the basis for altering programming. Moreover, one of ordinary skill in the art will appreciate that programming may be altered for reasons other than the detection of predetermined conditions, and that the programming of the aforementioned devices may be altered without the intervention of tracking center 406.Par.64, light level) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the change of the first period or the second period features for the same reasons it is useful in Gregory-namely, to alter programing of sensor device if necessary or desired (Gregory; Par.66-67) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one 

As per claim 7, Hadfield in view of Gregory, Schullian, and Chen teaches claim 1. Hadfield teaches:
wherein the portable monitoring device comprises a temperature sensor configured to monitor a temperature of the cargo, (Col. Line 31-37, Additionally, the monitoring and control device 122 maybe connected to additional sensors 126 as is desired for the particular requirements of the shipment. The sensors 126 may include a temperature sensor, an oxygen sensor, a carbon dioxide sensor, a light sensor, etc. The monitoring and control device 122 thus allows a person at a control facility to check and regulate conditions inside of the container 106.)
  Hadfield does not teach wherein changing at least one of the first period or the second period based on the one or more characteristics comprises changing at least one of the first period or the second period based at least in part on a change in a temperature condition, however, this is taught by Gregory. (Gregory: Pa.57, Tracking center 406 may also provide updated and/or new programming to provide configuration of sensor device 402. For example, programming may specify the manner in which a device senses environmental conditions. Programming of sensor device 402 may be altered, for example, by storing new or modified instructions in a memory (not shown) located in sensor device 402. Programming changes may be made arbitrarily (e.g., at the discretion of a programmer) or in response to a detected condition. For example, suppose sensor device 402 detects a temperature above a predetermined level. When sensor device 402 reports the temperature to tracking center 406, an alarm or alert may be triggered to bring this information to the attention of personnel associated with tracking center 406. Tracking center 406, in turn, may alter the programming of sensor device 402 to check the temperature more frequently. One of ordinary skill in the art will appreciate that other parameters can be used as the basis for altering programming, Par.66, Alternatively, sensor device 100 may be preconfigured to determine programming changes without receiving instructions from tracking center 406. For example, if sensor device 100 determines that the temperature of the device has reached a predetermined threshold, sensor device 100 may change the reporting frequency without first contacting tracking center 406 to receive a programming change to alter the reporting frequency.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the change of the first period or the second period features for the same reasons it is useful in Gregory-namely, to alter programing of sensor device if necessary or desired (Gregory; Par.66-67) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 8, Hadfield in view of Gregory, Schullian, and Chen teaches claim 3. Hadfield teaches:
further comprising determining at least one of a first amount of time elapsed since a beginning of transportation of the cargo, a first distance from a beginning location, a second amount of time to delivery of the cargo, or a second distance to a delivery destination, (Col. 13 Lines 55-63. By monitoring the fuel level, the command unit may have real time data regarding the vehicle's travel capacity. Additionally, a GPS unit may be incorporated into the monitoring and control device. The command unit may thus maintain real time information regarding the location and movement of a vehicle, as well as the distances the vehicle could travel. The command unit may thus make decisions regarding the vehicle assignment and redirect the vehicle or change the assignment, Col.15 lines 57-67, By knowing the time of transit in the cargo ship (possibly provided with the GPS unit, or more simply from communication from the ship itself or expected travel time), the desired level of ripeness, and the conditions necessary to ripen the bananas to the desired level, the control facility can ripen the bananas to the proper level during the shipment. Col.8 lines 19-26, Additionally, a GPS unit may be integrated, if desired, into the remote monitoring and control device which can provide the location of the fruit during shipment, thus providing information regarding where incidents occurred during shipping. The monitoring device can then provide information Such as the timeliness of the shipping, including whether the driver took any unauthorized detours or unnecessary delays in making the shipment.).
  Hadfield does not teach wherein changing at least one of the first period or the second period based on the one or more characteristics comprises changing at least one of the first period or the second period based on the at least one of the first amount of time, the first distance, the second amount of time, or the second distance. However, this is taught by Gregory (Par. 43, a user of sensor device 100 may program sensor device 100 to detect data hourly, daily, or at any other interval. For example, a user may configure sensor device 100 to detect data at any set interval. Par.47, Sensor device 100 is configured according to operation need. By way of example, the sensor device 100 may be configured to collect environmental, security and/or location based data continuously or at desired intervals. Par.55, by way of example, a customer may request temperature measurements within a certain range of a specific location. The distance from the specific location is the triggering parameter in that case. Par.67, One of ordinary skill in the art will appreciate that other parameters can be used as the basis for altering programming. Moreover, one of ordinary skill in the art will appreciate that programming may be altered for reasons other than the detection of predetermined conditions, and that the programming of the aforementioned devices may be altered without the intervention of tracking center 406.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the change of the first period or the second period features for the same reasons it is useful in Gregory-namely, to alter programing of sensor device if necessary or desired (Gregory; Par.66-67) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.


As per claim 10, Hadfield teaches:

A system comprising: one or more processors operably coupled to one or more memories and configured to communicate with a portable monitoring device configured to monitor cargo during transportation of the cargo, the one or more processors configured to: (Hadfield: Col.5-6, lines 65-3, the monitoring and control device 10 may also contain a variety of onboard sensors 36. The sensors are typically chosen for each specific application, but may include temperature sensors, movement or acceleration sensors, light sensors, etc. Any type of sensor which is necessary for a specific application may be utilized in combination with the device 10. Col.14, lines 11-16, the monitoring and control device also allows the control center to monitor a large number of vehicle and environmental conditions to track the progress of the vehicle as well as monitor for problems, allowing the control center to customize the assignment which the vehicle is to fulfill.)
Hadfield further teaches periodically receive a signal from the portable monitoring device providing one or more characteristics relating to the cargo during transportation of the cargo via a network, wherein the signal includes data associated with the cargo collected using an environment sensor of the portable monitoring device; (Col.1 lines 19-25, the present invention relates to a method of monitoring goods and assets (e.g. Vehicles, vehicle contents, containers, container contents, people, high interest items, perishables, etc.) while in transit whereby the position and condition of the goods and assets can be monitored constantly or at desired intervals and whereby the condition of the goods and assets can be adjusted and controlled remotely,Col.12-13, lines 64-8, Similarly, sensors could be used to detect dangerous conditions by the emissions which would be present should a problem arise. Some products, give off heat if the products degrades or undergoes a chemical reaction. A temperature sensor could be installed near such a product to detect a sudden or unexpected rise in temperature. Similarly, certain goods may emit a certain chemical if the product decomposes. Accordingly, a sensor which detects that chemical maybe used to detect and report the production of the chemical. A sensor which detects the presence of the chemical being shipped might be utilized near the shipping container to detect and report any leaks.)
Hadfield further teaches identify a type of the cargo based on data included in the signal, wherein the type of the cargo indicates at least one environment condition threshold of the type of the cargo (Col.22, lines, The sensor is able to sense the presence of the tags and determine which goods are on the trailer. The RFID tags can be encoded such that the sensor recognizes different types of tags, corresponding to different types of goods. Thus, the sensor can accurately determine what goods are on the trailer and communicate this information to the control facility. Col.7 Lines 17-32, the communications device is capable of communicating with computers or other wireless devices located anywhere, but often located at a centralized control facility. Accordingly, the communications device is capable of sending information to and receiving commands from the control facility. This allows a person at the control facility to control the temperature set point of the refrigeration unit, for example. It is also possible to program a computer to send a signal. Such as the temperature set point if necessary, without the intervention of an individual. The output control devices are optimally connected electronically with the refrigeration control unit, and provide a channel of communication whereby the processing unit of the remote monitoring and control device can determine if the refrigeration unit is on or off, what temperature the unit is set at, or even whether the refrigeration unit is functioning properly.)
Hadfield further teaches determine a location of the portable monitoring device; (Hadfield: Col. 5 Lines 52-64, The monitoring and control device also contains either a transmitter and receiver, or a transceiver 26. The transceiver is capable of sending out various types of signals, both to send and receive information from a separate control facility, and to send and receive information from identification tags, wireless sensors, or the like. The device 10 may also contain a GPS unit 32. GPS devices 32 communicate with satellites to determine the location of the GPS device on the earth. The GPS32 can provide this information to the processor 14, so that it can be sent to a separate control facility via the transceiver 26. Col.8 Lines19-22, Col.9 lines 25-27)
Hadfield  teaches on the one or more characteristics relating to the cargo and the at least one environment condition threshold: (Col.7 Lines 17-32, the communications device is capable of communicating with computers or other wireless devices located anywhere, but often located at a centralized control facility. Accordingly, the communications device is capable of sending information to and receiving commands from the control facility. This allows a person at the control facility to control the temperature set point of the refrigeration unit, for example. It is also possible to program a computer to send a signal. Such as the temperature set point if necessary, without the intervention of an individual. The output control devices are optimally connected electronically with the refrigeration control unit, and provide a channel of communication whereby the processing unit of the remote monitoring and control device can determine if the refrigeration unit is on or off, what temperature the unit is set at, or even whether the refrigeration unit is functioning properly.)
Hadfield further teaches the portable monitoring device transmits the signal at a first power level; (Col.22, lines 61-66, the monitoring device will also typically contain a processing unit. The processing unit is responsible for accepting the signals from the sensors, processing the signals, and sending the information to the control facility via the communications device.Col.19, lines 2-6, the communication between the control facility 170 and the individual monitoring and control devices may be through satellites, the cellular network, local and wide area networks, etc. as is best Suited to each individual application.Col.20, lines, 55-60, The monitoring device may also be configured with a processing unit responsible for processing and transmitting signals from various parts of the device.)  
Hadfield does not teach determine a change to at least one of the following a first period at which the signal is transmitted by the portable monitoring device, or a second period (Gregory: Pa.57, Tracking center 406 may also provide updated and/or new programming to provide configuration of sensor device 402. For example, programming may specify the manner in which a device senses environmental conditions. Programming of sensor device 402 may be altered, for example, by storing new or modified instructions in a memory (not shown) located in sensor device 402. Programming changes may be made arbitrarily (e.g., at the discretion of a programmer) or in response to a detected condition. For example, suppose sensor device 402 detects a temperature above a predetermined level. When sensor device 402 reports the temperature to tracking center 406, an alarm or alert may be triggered to bring this information to the attention of personnel associated with tracking center 406. Tracking center 406, in turn, may alter the programming of sensor device 402 to check the temperature more frequently. One of ordinary skill in the art will appreciate that other parameters can be used as the basis for altering programming, Par.66-67). It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the change of the first period or the second period features for the same reasons it is useful in Gregory-namely, to alter programing of sensor device if necessary or desired (Gregory; Par.66-67) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Hadfield does not teach wherein the change includes one of the first period or the second period being decreased in response to (i) the one or more characteristics relating to the cargo reaching the at least one environment condition threshold, however, this is taught by Gregory (Gregory: Pa.57, Tracking center 406 may also provide updated and/or new programming to provide configuration of sensor device 402. For example, programming may specify the manner in which a device senses environmental conditions. Programming of sensor device 402 may be altered, for example, by storing new or modified instructions in a memory (not shown) located in sensor device 402. Programming changes may be made arbitrarily (e.g., at the discretion of a programmer) or in response to a detected condition. For example, suppose sensor device 402 detects a temperature above a predetermined level. When sensor device 402 reports the temperature to tracking center 406, an alarm or alert may be triggered to bring this information to the attention of personnel associated with tracking center 406. Tracking center 406, in turn, may alter the programming of sensor device 402 to check the temperature more frequently. One of ordinary skill in the art will appreciate that other parameters can be used as the basis for altering programming, Par.66-67)
 Hadfield does not teach (ii) the location of the portable monitoring device being greater than a first predetermined distance from a destination; however, this is taught by Gregory (par.55, tracking center 406 is also operable to respond to requests for sensor data. For example, a customer may use client 404 to enter a request for sensor data stored at tracking center 406. The request may include one or more triggering parameters, which can be used to find the requested sensor data. Exemplary triggering parameters may include a sensor identification number, item tracking number, location, temperature, acceleration, light level, humidity, pressure, gas level, airflow, vibrations, etc. Accordingly, by way of example, a customer may request temperature measurements within a certain range of a specific location. The distance from the specific location is the triggering parameter in that case. ) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the predetermined distance features for the same reasons it is useful in Gregory-namely, to alter programing of sensor device if necessary or desired (Gregory; Par.66-67) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 While Hadfield teaches transmit a command to the portable monitoring device configured to cause the portable monitoring device to implement the change (Col. 7 lines 17-25, The communications device is capable of communicating with computers or other wireless devices located anywhere, but often located at a centralized control facility. Accordingly, the communications device is capable of sending information to and receiving commands from the control facility. This allows a person at the control facility to control the temperature set point of the refrigeration unit, for example. It is also possible to program a computer to send a signal. Such as the temperature set point if necessary, without the intervention of an individual. ) Hadfield does not teach the change to the at least one of the first period or the second period; however, this is taught by Gregory (Gregory: Pa.57, Tracking center 406 may also provide updated and/or new programming to provide configuration of sensor device 402. For example, programming may specify the manner in which a device senses environmental conditions. Programming of sensor device 402 may be altered, for example, by storing new or modified instructions in a memory (not shown) located in sensor device 402. Programming changes may be made arbitrarily (e.g., at the discretion of a programmer) or in response to a detected condition. For example, suppose sensor device 402 detects a temperature above a predetermined level. When sensor device 402 reports the temperature to tracking center 406, an alarm or alert may be triggered to bring this information to the attention of personnel associated with tracking center 406. Tracking center 406, in turn, may alter the programming of sensor device 402 to check the temperature more frequently. One of ordinary skill in the art will appreciate that other parameters can be used as the basis for altering programming, Par.66-67)
Hadfield teaches App. No. 15/057899Page 5 of 11in response to the one or more characteristics relating to the cargo reaching the at least one environment condition threshold: track a first time duration that the one or more characteristics relating to the cargo exceeds the at least one environment condition threshold; generate and transmit a first alert to a first recipient in response to the first time duration exceeding a first threshold time duration; ( Col.3, lines 5-13, It is thus desirable to maintain accurate information about the goods in transit. It is desirable to accurately monitor the quantity, location, and physical attributes of the goods such as temperature, chemical state, consistency, quality, operational status, amount, security, etc. It is equally advantageous to then be able to adjust the physical conditions of the goods in transit. Such as adjusting the temperature, chemical state, consistency, quality, operational status, etc. of the goods, and to ensure the quantity and security of the shipment, Col.4, lines23-25, Additionally, an aspect of the present invention is providing a method of shipping and monitoring goods where a person may remotely alter the conditions of goods which are in transit. Col.6, lines 45-48, more specifically, the fruit, or chemicals must often be maintained below, or above a target temperature, with only a small period of time being acceptable during which the fruit or chemicals are above the target temperature, such as an hour. Col.16 Lines 27-33, many products must be maintained within certain conditions for a period of time after manufacture so that the product may cure properly. The ability to precisely control the conditions in a shipping truck or container with a monitoring and control device allow a manufacture to complete a cure period while the item is in transit instead of maintaining a separate warehouse for storing the items while curing. Col.8 lines 10-13, In addition to providing a record of the desired shipping conditions, the company may be immediately notified if a problematic situation has arisen, allowing the company to take immediate action.) 
While Hadfield teaches generating and transmitting alert to a second recipient, (Col.8 lines 10-13, In addition to providing a record of the desired shipping conditions, the company may be immediately notified if a problematic situation has arisen, allowing the company to take immediate action, Col.125, lines 2-7, Col.13 lines 30-34, the information could be used to more quickly notify authorities of safety threats, i.e. a stolen truck of potentially explosive materials, and to track location of the goods. Col.17 Lines 33-39), Hadfield does not teach in response to an acknowledgment time duration elapsing, generating and transmitting a second alert, wherein the content of the first alert is different from content of the second alert. However, this is taught by Schullian (par.48, For instance, in the preceding temperature example, the alert in a parent alert table and a child alert table, both to be discussed later, may be checked at a pre-configured time to determine if the alert has been acknowledged or resolved. If not, the alert engine will update the proactive alert. If no one has acknowledged or resolved the alert after Several or Some pre-determined number of batch cycles, the business alert engine 120 may continue to escalate the proactive alert to other business users until all responsible users have been notified.,Par.52, severity of the alert par.55-56, par.57, The responsible party contacted will escalate as well as the severity of the alert.,par.60, Again, the Subsequent alert levels may be escalated both in severity and in the level of responsible party notified until all the users have been notified or until the alert has been resolved. [The alert levels corresponds to the different content] Fig.3, modify alert) It would have been obvious to one of the ordinary skill in the art before the filing date to different alert content features for the same reasons it is useful in Schullian-namely, to escalate alert levels both in severity and in the level of responsible party notified until all the users have been notified or until the alert has been resolved (par.60). Moreover, based upon the level of skill displayed in the references, 
 Hadfield teaches the first power level of the portable monitoring device, (Col.22, lines 61-66, The monitoring device will also typically contain a processing unit. The processing unit is responsible for accepting the signals from the sensors, processing the signals, and sending the information to the control facility via the communications device.Col.19, lines 2-6, the communication between the control facility 170 and the individual monitoring and control devices may be through satellites, the cellular network, local and wide area networks, etc. as is best Suited to each individual application.Col.20, lines, 55-60, The monitoring device may also be configured with a processing unit responsible for processing and transmitting signals from various parts of the device.)  Hadfield does not teach reducing the first power level of the device by a predetermined interval in response to a received signal strength of the signal transmitted at the first power level exceeding a threshold value. However, this is taught by Chen ( par. 89, As an example, the SM module 272 may instruct transmission of an LM to reduce transmission power for a region adjacent to a region where a desired AM is not being received well (at a poor signal-to-noise ratio (SNR). etc.). This may help reduce noise in the desired AM and thus help enable use of the desired AM. Par.80, the LM module 250 may include in a broadcast LM an indication for any asset tag 14 receiving the LM to increase (or decrease) the transmission power used by the asset tag 14 to send its asset message (AM). Thus, the LM module 250 may implement regional power control by using a broadcast message to cause receiving asset tags 14 in a region proximate to the relay tag 212 in a radio transmission sense, i.e., within communication range of the relay tag 212 using short-range, low-power wireless communication, to increase or decrease AM transmission power. Simple indications to decrease transmission power may be indications to decrease the transmission power by one incremental amount down to a low-threshold (or minimum) transmission power.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the reducing of transmission power  features for the same reasons it is useful in Chen-namely, to help reduce noise in the desired AM and thus help enable use of the desired AM ( Chen: par.89). Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 11-12, 14-18, and 20 recite similar limitations as claims 1-3 and 6-8, therefore they are rejected over the same rationales. 

	Claims 4-5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadfield et al. (US 7.455.225 B1) in view of Gregory et al.( US 2011/0077909) in view of Schullianet al. (US 2008/0186166A1) in view of Chen et al ( 2014/0327521) 
in further view of Nichols et al. (US 2005/0192741 A1)

As per claim 4, Hadfield in view of Gregory, Schullian, and Chen teaches claim 3. Hadfield does not teach:
determining whether the portable monitoring device has entered a predetermined geographic area, and wherein changing at least one of the first period or the second period based on the one or more characteristics comprises changing at least one of the first period or the second period in response to determining the portable monitoring device has entered the predetermined geographic area, however, this is (Nicholes: Par.7, In one embodiment, the motion detecting component detects movement of the valuable movable item and generates a Signal to the controller indicating the movement. The controller, in response to the Signal, activates the position determining and/or reporting device to determine the geographic location of the valuable movable item. In one embodiment, the controller compares the geographic location of the electronic device with a predefined Zone and generates a command for controlling the valuable movable item based upon the comparison.Par.59, If initiating component 100 has successfully determined its location using position determining component 110, it can then determine what action should be initiated based upon predefined circumstances (e.g., the current time and/or location) in operating State S3. For example, a database may be accessed from storage device 105 that describes predetermined actions to be taken based upon the current time and/or geographic location of initiating component 100. Thus, when valuable movable item 201 enters a Zone defining an airport, the predetermined action may be to generate a signal to invoke a shut-down routine for movable item 201. When the valuable movable item 201 leaves the Zone defining the airport, initiating component 100 may generate a signal for Starting or activating movable item 201 again. Par.80) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the change of the first period or the second period at the predetermined geographical are features for the same reasons it is useful in Nichols-namely, to cause a valuable movable item to perform a particular task upon entering or leaving a designated Zone. A user can designate these areas to reduce the possibility of the user forgetting to shut down the device. In another embodiment, the user can accept a pre-packaged list of Such exclusion Zones for automatic implementation of this shut-off feature (Nichols; Par.8). Moreover, this is merely combination of old elements in the art. In 

As per claim 5, Hadfield in view of Gregory, Schullian, and Chen teaches claim 4. Hadfield does not teach:
wherein changing at least one of the first period or the second period comprises at least temporarily suspending transmission of signals from the portable monitoring device to the remote computing device in response to determining the portable monitoring device has entered the predetermined geographic area. However, this is taught by Nicholes (Nicholes: Par.7, the motion detecting component detects movement of the valuable movable item and generates a Signal to the controller indicating the movement. The controller, in response to the Signal, activates the position determining and/or reporting device to determine the geographic location of the valuable movable item. In one embodiment, the controller compares the geographic location of the electronic device with a pre-defined Zone and generates a command for controlling the valuable movable item based upon the comparison.Par.59, If initiating component 100 has successfully determined its location using position determining component 110, it can then determine what action should be initiated based upon predefined circumstances (e.g., the current time and/or location) in operating State S3. For example, a database may be accessed from storage device 105 that describes predetermined actions to be taken based upon the current time and/or geographic location of initiating component 100. Thus, when valuable movable item 201 enters a Zone defining an airport, the predetermined action may be to generate a signal to invoke a shutdown routine for movable item 201. When the valuable movable item 201 leaves the Zone defining the airport, initiating component 100 may generate a signal for Starting or activating movable item 201 again. Par.80) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the change of the first period or the second period at the predetermined geographical are features for the same reasons it is useful in Nichols-namely, to cause a valuable movable item to perform a particular task upon entering or leaving a designated Zone. A user can designate these areas to reduce the possibility of the user forgetting to shut down the device. In another embodiment, the user can accept a pre-packaged list of Such exclusion Zones for automatic implementation of this shut-off feature (Nichols; Par.8). Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 13 and 19 recite similar limitations as claim 4, therefore they are rejected over the same rationales.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/Primary Examiner, Art Unit 3628